Curia.

This is a plea to the jurisdiction of the Court of Common Pleas, holden for the county of Suffolk. The sheriff is sued for the malfeasance of his deputy in the service of an original writ, which issued from the clerk’s office of the Court of Common Pleas in Suffolk, and which was returnable to that Court. It is difficult to suggest any foundation on which to rest this plea. It is true that some actions against the sheriff are local, and not transitory , but when the action arises partly from matter of record, and partly from matter in pais in different counties, the plaintiff may [ * 24 ] bring * his action in which of the counties he pleases.
The plea is, without question, bad, and the defendant must answer further, '&c.
Vide 1 Wils. 336, Griffith vs. Walker,—Cowper, 177.—Roll 37.—See also 2 Mass. Rep. 569, Foster vs. Baldwin (1).

 [Pearce vs. Atwood, 13 Mass. 334.—French vs. Judkins, 7 Mass. 229.—Ed.)